DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed November 20, 2020 is acknowledged and has been entered.  Claim 11 has been amended.   Claims 1-17 are now pending in the instant application.

2.	Upon further consideration and a review of Applicants’ remarks (November 20, 2020) the Restriction Requirement as it relates to the inventions has been withdrawn, the species election is maintained.   Applicants elected species: where x =0, y =3, and z =9 (election November 20, 2020).
	Claims 1-17 have been examined in the instant application.

3.	The disclosure is objected to because of the following informalities: the instant specification recites “Figure 6” (see paragraph 63), however there is no figure 6 in the drawings neither is there any brief description of Figure 6. There appears to be missing text in the brief description of figure 5, please see paragraph 40. Appropriate correction is required.

4.	This application fails to comply with the requirements of 37 C.F.R. 1.821-1.825 because it contains amino acid sequences that are not identified in Figure 1. Appropriate sequence identifiers should be used to comply with sequence rules. The sequences in the specification should match the 

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


6.	Claims 5, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected for the recitation of "particularly", which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).	Claim 8 is rendered indefinite by the phrase “treatment of a disease requiring improved chemodenervation”. It is not clear what diseases require improved chemodenervation.  A disease does not “require” 
Claim 12 is indefinite because the choices in the Markush group do not make sense. One of the choices is a neurotoxin serotype A, B, C, D, E, F, and G (see line 7 of the claim).  This encompasses all of the serotypes. Therefore, it does not make sense to have another member of the Markush group, which is serotype A, C, and E (see line 8 of the claim), since these are already members of the Markush group.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. With regard to claims 8-10, these claims are all product claims. The claims do not recite any additional components to the product to further limit. The recitation of intended use in a product claim does not further limit. Applicant may cancel the claim(s), amend the claim(s) to 

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

10.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-27 of U.S. Patent No. 10,603,353. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a recombinant clostridial neurotoxin comprising a protein segment (i.e. random coil domain).   The claims are directed to a recombinant clostridial neurotoxin comprising a random coil domain, wherein (i) said random coil domain consists of the amino acid sequence (Xaa)x-[(P,A,S)y-(Xaa)-]z (P,A,S)y-(Xaa)x, wherein Xaa is an amino acid residue independently selected from any naturally occurring amino acid residue, provided that at least one Xaa in [(P,A,S)y-(Xaa)-]z is different from an alanine, serine or proline residue; optionally wherein Xaa is valine; (P,A,S) represents an amino acid residue independently selected from an alanine (A), a serine (S) and a proline (P) residue; x is a number independently selected from 0 and 1; y is a number independently selected from 3 and 4; and z is 9 or more.  The .

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-3, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frevert et al (WO 2015/132004-A1, filing dated March 4, 2015) .
The applied reference has a common inventor (Frevert, Hofmann, Schmidt) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed 

13.	No claims are allowed.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645